Citation Nr: 1234703	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  11-09 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc disease, cervical spine (claimed as back/neck condition).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection for degenerative disc disease, cervical spine with an evaluation of 10 percent effective June 10, 2009.  The Veteran's notice of disagreement was received in December 2009.  

A subsequent rating decision in March 2011 assigned a 20 percent evaluation for degenerative disc disease, cervical spine, effective June 10, 2009 based on evidence of a clear and unmistakable error in the October 2009 rating decision.  Service connection for multilevel degenerative changes, lower thoracic spine with an evaluation of 20 percent was also granted effective June 10, 2009.  A statement of the case dated March 2011 continued the 20 percent disability rating.  A few days following the March 2011 rating decision, the Veteran submitted a formal appeal, indicating that he believed the 10 percent disability rating was unfair.  

A supplemental statement of the case dated June 2012 continued the current 20 percent disability rating for degenerative disc disease, cervical spine.  

The Veteran's representative submitted a brief in August 2012 arguing for an increased rating from the 20 percent evaluation.  In August 2012, the appeal was certified to the Board.

In a letter dated September 2012, the Veteran effectively withdrew his appeal.  He explained that in December 2009, he disagreed with the 10 percent disability rating which was initially awarded to him.  He believed that the subsequent March 2011 rating decision assigning him a 20 percent rating for degenerative disc disease, cervical spine and also for his lower thoracic spine disability was final and expressly indicated that he did not want to continue the appeal.  The Veteran was admittedly confused about the appeals process and was not aware that his appeal was still open.  



FINDING OF FACT

In a September 2012 letter submitted by the Veteran, the Veteran indicated his desire to withdraw his appeal of the issue of entitlement to an increased rating for degenerative disc disease, cervical spine.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran, as it relates to the issue of entitlement to an increased rating for degenerative disc disease, cervical spine, is met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative and must specify whether the appeal is withdrawn in its entirety or specifically list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204.  In September 2012, the Veteran submitted a letter to the Board indicating that he no longer wished to pursue his appeal for entitlement to an increased rating for degenerative disc disease, cervical spine.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue and it is dismissed without prejudice.



ORDER

The appeal is dismissed as to the issue of entitlement to an increased rating for degenerative disc disease, cervical spine.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


